Name: Commission Regulation (EEC) No 3902/90 of 19 December 1990 fixing the storage premium for certain fishery products for the 1991 fishing year
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 No L 371 /26 Official Journal of the European Communities 31 . 12. 90 COMMISSION REGULATION (EEC) No 3902/90 of 19 December 1990 fixing the storage premium for certain fishery products for the 1991 fishing year as recorded in the Community in the previous fishing year, excluding the highest costs ; Whereas, on the basis of figures for the technical and financial costs recorded in the Community for the opera ­ tions in question, the premium should be as set out in the Annex for the 1991 fishing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular Article 14a thereof, Whereas, in accordance with Article 14a (4) of Regulation (EEC) No 3796/81 the storage premium may not exceed the technical and financial costs relating to operations indispensable for stabilization and storage of the products in question ; Whereas the premium should be an incentive to pro ­ ducers' organizations to apply the storage aid system and in particular the relevant selling price in order to stabilize the market for such products ; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 314/86 (3), as last amended by Regulation (EEC) No 2201 /89 (4), the premium is to be fixed on the basis of the technical costs relating to the operations concerned, HAS ADOPTED THIS REGULATION : Article 1 For the 1991 fishing year, the storage premium for Norway lobsters (Nephrops norvegicus) and edible crabs (Cancer pagurus) shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 379, 31 . 12. 1981 , p . 1 . (2) OJ No L 282, 2. 10 . 1989, p. 1 . (3) OJ No L 39, 14. 2. 1986, p . 8 . (4) OJ No L 209, 21 . 7. 1989, p. 30 . 31 . 12. 90 Official Journal of the European Communities No L 371 /27 ANNEX Amount of premium Stabilization and storage operations as referred to in Article 7 of Regulation (EEC) No 314/86 Products listed in Annex I to Regulation (EEC) No 314/86 Amount of premium for products listed in column 2 (ECU/tonne) 1 2 3 I First month Per additionalmonth (') I. Freezing and storage Norway lobster (Nephrops norvegicus) Norway lobster tails (Nephrops norvegicus) 210 126 21 31 II. Removing the head, freezing and storage Norway lobster (Nephrops norvegicus) 105 21 III. Cooking, freezing and storage Norway lobster (Nephrops norvegicus) Edible crabs (Cancer pagurus) 220 84 21 15 IV. Storage in suitable fixed tanks or cages Edible crabs (Cancer pagurus) 126 (') The lamount refers to the net weight of products in stock, covered by Article 1 1 ( 1 ) (b) of Regulation (EEC) No 314/86.